 

Exhibit 10.1

AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT

AMENDMENT NO. 1 dated as of July 2, 2010 (this “Amendment”), to the SETTLEMENT
AGREEMENT dated as of May 19, 2010 (the “Settlement Agreement”), by and between
MASTERCARD INTERNATIONAL INCORPORATED, a Delaware corporation (“MasterCard”),
and HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation (“HPS”). Terms
defined in the Settlement Agreement and not otherwise defined herein are used
herein as so defined. The Settlement Agreement as amended by this Amendment is
herein called the “Amended Settlement Agreement.”

1. Notwithstanding anything to the contrary in Section 4.2 of the Settlement
Agreement, HPS and MasterCard hereby agree that, if the Unsatisfied Threshold
Event shall not have occurred or if the Opt-In Threshold Condition shall have
been waived as provided in Section 4.1, MasterCard shall deliver (as provided in
clause (a), (b) or (d) of Section 10.1) to HPS no later than 5:00 p.m., Eastern
time on July 9, 2010 the Alternative Recovery Acceptance Report.

2. This Amendment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute but one
and the same instrument. A facsimile signature shall be deemed an original for
purposes of this Amendment. This Amendment will become effective when it has
been duly executed and delivered by each of the parties hereto.

3. Except to the extent specifically amended by this Amendment, the Settlement
Agreement shall remain unmodified, and the Amended Settlement Agreement is
hereby confirmed as being in full force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Settlement
Agreement as an agreement under seal as of the date first above written.

 

MASTERCARD INTERNATIONAL INCORPORATED

/s/ Wendy Murdock

     Wendy Murdock      Chief Franchise Officer HEARTLAND PAYMENT SYSTEMS, INC.

/s/ Charles H.N. Kallenbach

     Charles H.N. Kallenbach      General Counsel and Chief Legal Officer